DETAILED ACTION
Response to Amendment
Applicant’s amendment filed on December 3,0 20201 has been entered. Applicant amends claim 1 and adds clams 2-19. Claims 1-20 remain pending.

Response to Arguments
Applicant's arguments with respect to the Double Patenting Rejections have been considered but are moot in view of the new grounds of rejection.
Applicant’s arguments regarding 35 U.S.C. 103(a) rejections have been considered and found persuasive. Said rejections are withdrawn.
	
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2, 8, 9, 15 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 7, 8, 13 and 14 of U.S. Patent No. 10,887,474 to Toscano (“Toscano ‘474”), respectively and further in view of U.S. Pub. 2007/0115512 by Noel at al. (“Noel”). 
For example, with regard to claim 1 of the instant application, claim 1 of Toscano ‘474 teaches:
A method of outbound fax message processing, the method comprising:
receiving, by a fax server computer over a data network, contents of a document through a packet-switched network interface of the fax server computer; 
generating, by the fax server computer, an enhanced portable document format (EPDF) file that includes the contents of the document and at least one of a representation of a signature or a representation of a repositionable paper note;

communicating, by the fax server computer over a public-switched telephone network (PSTN), the image information in the facsimile format to a destination facsimile device through a PSTN interface of the fax server computer (Toscano, column 15/lines 50-63). 
Claim 1 of Toscano ‘474 does not explicitly recite 
the fax server computer receiving the contents of the document over a data network through a packet-switched network interface of the fax server computer and 
the fax server computer communicating the image information in the facsimile format to a destination facsimile device over a public-switched telephone network (PSTN) and through a PSTN interface of the fax server computer.
However, those limitations are either outright implicit or quite common in the art. For example, Noel describes a communication system comprising a sender computer, a fax server and a recipient whereas
the fax server computer receives the contents of the document over a data network through a packet-switched network interface of the fax server computer (Noel, Fig. 1 and [0008]/lines 5-11: the fax service provider/fax server receives documents provided by a user via email, website, or software; such transmissions  commonly use the TCP/IP protocol over packet-switched network; a packet-switched network interface is implicit) and 
the fax server computer communicates the image information in the facsimile format to a destination facsimile device recipient (Noel, Fig. 1 and [0008]/lines 5-11) over a public-switched telephone network (PSTN) and through a PSTN interface of the fax server computer (Noel, Fig. 1 and [0008]/lines 5-11: transmission through a PSTN interface is implicit).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have claimed 
the fax server computer receiving the contents of the document over a data network through a packet-switched network interface of the fax server computer and 
the fax server computer communicating the image information in the facsimile format to a destination facsimile device over a public-switched telephone network (PSTN) and through a PSTN interface of the fax server computer
because these limitations amount only to common details of the respective fax message processing method. 
	
Indication of Allowable Subject Matter
Claims 1-2, 8-9, 15 and 16 have received Double Patenting rejections but would otherwise be allowable.

Indication of Allowed Subject Matter
Claims 2-7, 10-14 and 17-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8 and 15 recite generating an enhanced portable document format (EPDF) file that includes at least one of a representation of a signature or a representation of a repositionable paper note.
The prior art of record teaches generating an EPDF file that includes the contents of a document to be transmitted in facsimile format. Furthermore, including a representation of a signature or a representation of a repositionable paper note in an EPDF file format is well known. However, the prior art of record does not teach or make obvious including a representation of a signature or a representation of a repositionable paper note in an EPDF file including the contents of the document that is to be transmitted in facsimile format. 
Claims 3-14, 16-18, and 21 are allowed as dependent claims.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PAUL F PAYER/Primary Examiner, Art Unit 2674